Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 24, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and unlawful possession of marihuana, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years and an unconditional discharge, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Sullivan, P. J., Tom, Ellerin, Rubin and Andrias, JJ.